DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 15 June 2021. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All objections and rejections not recited herein are hereby withdrawn. 
Election/Restrictions
3. In the reply of 29 December 20201, Applicant elected without traverse:
A) the combination of the PIP, SERPINA3, AGR2, SCGB2A1, EFHD1, and WFDC2 genes; and 
B)    PIP primers of SEQ ID NOs: 163 and 164, and PIP probe of SEQ ID NO: 165; SERPINA3 primers of SEQ ID NOs: 190 and 191, and SERPINA3 probe of SEQ ID NO: 192; AGR2 primers of SEQ ID NOs: 1 and 2, and AGR2 probe of SEQ ID NO: 3; SCGB2A1 primers of SEQ ID NOs: 82 and 83, and SCGB2A1 probe of SEQ ID NO: 84; EFHD1 primers of SEQ ID NOs: 386 and 387, and EFHD1 probe of SEQ ID NO: 359; and WFDC2 primers of SEQ ID NOs: 422 and 423, and WFDC2 probe of SEQ ID NO: 377.
Claim Status
4.  Claims 1, 2, 5-14, 18 and 20 are pending and have been examined herein to the extent that the claims read on the elected subject matter. The claims encompasses the non-elected subject matter of the subcombination of 3, 4 or 5 of the genes whereas 
Specification
5. The amendment to the specification filed on 15 June 2021 has been entered.
Priority
6. The present claims are entitled to the filing date of International Application PCT/US17/58855, filed 27 October 2017.  It is noted that a claim as a whole is assigned an effective filing date, rather than the subject matter within a claim being assigned individual effective filing dates. See e.g. Studiengelsellschaft Kahle m.b.H. v. Shell Oil Co. 42 USPQ2d 1674, 1677 (Fed. Cir 1997).  U.S. Application 62/413,952 does not provide support for the presently amended claims directed to methods which require that the subject has breast cancer positive for any hormone receptor (i.e., HR+ breast cancer) or methods that include detecting EFHD1 and WFDC2 RNA levels, including methods that require the use of the primers and probes of SEQ ID NO: 386, 387 and 359 for EFHD1 and SEQ ID NO: 422, 423 and 377 for WFDC2 (claim 14). Further, the ‘952 application does not provide support for methods predict that the patient will not improve if treated only with a drug that targets the estrogen-signaling pathway (claim 5), including the therapies recited in claims 6, 7 and 20.
	In the reply of 15 June 2021, the response states:


	However, the response does not indicate where the ‘952 application provides support for the claims as amended to include the previous limitations of previous claim 5 of methods wherein the breast cancer is HR+ breast cancer and the method assays for the expression level of EFHD1 and WFDC2.  If Applicant asserts that the present claims are entitled to priority to the provisional applications, Applicant should point to specific teachings (e.g., by page and line number) in the priority applications to establish priority for each of the recitations set forth in the claims.   
Withdrawn Rejection - Double Patenting
7.  The previous rejection of the claims as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-47 of copending Application No. 17/065,889 has been obviated by the amendment to the claims. The claims as amended no longer generically recite detecting any one or more lineage marker. Rather, the present claims require amplifying the cDNA of PIP, SERPINA3, AGR2, SCGB2A1, EFHD1, and WFDC2 genes and determining the presence and expression level of the PIP, SERPINA3, AGR2, SCGB2A1, EFHD1, and WFDC2 genes. Note that the elected invention requires each of the PIP, SERPINA3, AGR2, SCGB2A1, EFHD1, and WFDC2 genes. While the ‘889 application claims methods comprising: isolating circulating tumor cells (CTCs) from a blood sample from the subject; converting 
Withdrawn Rejections - Claim Rejections - 35 USC § 102 and 103
8.  The previous rejections of the claims under 35 U.S.C. 102(a)(2) as being anticipated by Haber et al (WO 2016/154600; cited in the IDS) and Haber et al (PGPUB 2018/0057889; cited in the IDS), and the rejection of the claims under 35 U.S.C. 103 as unpatentable over Haber et al (PGPUB 2018/0057889) have been obviated by the statement by Applicant establishing common ownership of the cited references at the effective filing date of the current application by The General Hospital Corporation (listed as Applicant).
Regarding the previous rejection of the claims under 35 U.S.C. 102(a)(1) as being anticipated by Haber et al (WO 2016/154600, published 29 September 2016), Applicant argues in the response of 15 June 2021 that Haber does not teach methods that detect “markers including PIP, SERPINA3, AGR2, SCGB2A1, EFHD1, and WFDC2 genes, as required by the claimed methods.” It is agreed that while Haber teaches detecting the RNA level of the “breast cancer-selective” genes of AGR2, PIP, SCGB2A1 and SERPINA3 in the CTCs, Haber does not further teach or suggest also detecting the 
Similarly, the previous rejections of the claims under 35 U.S.C. 103 as being unpatentable over Haber et al (WO 2016/154600, published 29 September 2016)  has been obviated by the amendment to the claims to the extent that the claims require the elected combination of each of the IP, SERPINA3, AGR2, SCGB2A1, EFHD1, and WFDC2 genes. 
Regarding the previous rejection of the claims under 35 U.S.C. 103 as being unpatentable over Wang et al (Molecular and Clinical Oncology. 2013. 1:1031-1038; cited in the IDS, herein after “Wang”) in view of Wang (J Molecular Diagnostics. September 2015. 17(5): 515-520; herein after “Wang (2015)”), this rejection has been obviated by the amendment to the claims. The claims as amended no longer generically recite detecting any one or more lineage markers. Rather, the present claims require amplifying the cDNA of PIP, SERPINA3, AGR2, SCGB2A1, EFHD1, and WFDC2 genes and determining the presence and expression level of the PIP, SERPINA3, AGR2, SCGB2A1, EFHD1, and WFDC2 genes. Note that the elected invention requires each of the PIP, SERPINA3, AGR2, SCGB2A1, EFHD1, and WFDC2 genes. Wang teaches method for determining the potential efficacy of an anti-cancer agent for treatment of breast cancer in a subject comprising: isolating circulating tumor cells (CTCs) from a blood sample of the subject; converting CTC- 
New Rejection - Improper Markush Grouping Rejection
9. Claims 1, 2, 5-14, 18 and 20 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong 
	The Markush groupings of the subcombinations of three or more of the PIP, SERPINA3, AGR2, SCGB2A1, EFHD1, and WFDC2 genes are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 2117 states that “A Markush claim may be rejected under judicially approved "improper Markush grouping" principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved.” (See MPEP 2117IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with the asserted common use of having an expression level predictive of progression-free survival and overall survival in subject treated with an anti-cancer regimen. Accordingly, while the different genes are asserted to have the property of being correlated with progression-free survival and overall survival in subject treated with an anti-cancer regimen, they do not share a substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
Specifically, this rejection may be obviated by amendment of the claims to recite amplifying and determining the presence and expression level of each of the PIP, SERPINA3, AGR2, SCGB2A1, EFHD1, and WFDC2 genes. 
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Pouladi, N. (“Dissecting the Heterogeneity of Breast Tumor Subtypes.” Thesis. 2014, UMI Dissertation Publishing, UMI 3634164, ProQuest LLC) teaches determining gene expression patterns in subtypes of breast cancer. Pouladi identified 509 genes with an expression pattern related to mammary morphogenesis – referred to therein as the “blue” module (see e.g. p. 30-31). The “blue” module includes each of the PIP, SERPINA3, AGR2, SCGB2A1, EFHD1, and WFDC2
 genes (see Chapter 6 Appendix, .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634